Citation Nr: 0533958	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a jaw condition.  

2.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In May 2005, the appellant testified at a 
hearing held in Washington, D.C., before the undersigned.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he fell and struck his upper jaw 
on some steel planking while serving in Vietnam in 
approximately October 1967, fracturing his jaw and knocking 
out several teeth.  See, e.g., VA Form 9, dated in July 2004.  
He further contends that his current jaw and dental problems 
are directly related to this injury in service.  

The service medical records, including the report of the 
appellant's medical examination in July 1968 prior to his 
separation from active service, do not reflect any jaw 
fracture or missing teeth; however, some sort of dental 
incident clearly occurred during the appellant's service in 
Vietnam, which required subsequent dental treatment from 
January to August 1968 at Fort Carson, Colorado.  These 
dental treatment records are contained in the claims file, as 
are postservice VA dental treatment records dating from 
January to May, 1970.  In denying the present claims, the RO 
has not mentioned or discussed these very relevant dental 
records or the October 1969 Dental Rating Sheet, in which the 
teeth numbered 4-6-7-8-30 were listed as service connected 
(for the purposes of VA dental treatment only), although it 
was also noted that there was no evidence of dental trauma, 
as claimed by the appellant.  Consequently, the Board cannot 
view the RO's stated reasons and bases for denying these 
claims as legally adequate.  

In addition, the Board believes that a comprehensive VA 
dental examination of the appellant would be most helpful in 
the appellate review of the current claims.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession, including copies of all 
postservice dental treatment records.  He 
should be specifically asked to identify 
all postservice dental treatment.

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant, to include 
dental treatment records from Cochran 
VAMC, St. Louis, Missouri, beginning in 
August 1968 and records of any other 
postservice dental treatment identified.  
In addition, the AMC or the RO should 
make a special search for any additional 
service medical records, especially 
dental records, not already of record.  
If no additional service medical records 
are found, documentation of this fact 
should be incorporated into the claims 
file.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a 
comprehensive VA dental examination by a 
VA staff dentist or other person with 
appropriate expertise.  The claims file 
must be made available for review in 
connection with this dental examination, 
and the report of this examination should 
state that pertinent documents in the 
claims file have been reviewed.  Based 
upon the findings on this examination and 
a review of the historical material in 
the claims file, especially the service 
medical records and the postservice VA 
dental treatment records, the VA dental 
examiner is requested to provide a 
medical opinion concerning: (1) the exact 
nature of the dental injury (if any) 
which occurred in 1967 in service; (2) 
the identity of any jaw and dental 
conditions currently present; and (3) 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current jaw or dental condition is 
etiologically related to any incident in 
service.  The rationale for all opinions 
expressed should also be provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since December 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

